DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control line connected to the hook handle (claim 9) and the spring tube fixed to the rear end of the second sleeve (claim 10) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1-3 and 5-7 are objected to because of the following informalities: typographical errors. Examiner suggests the following amendments:
Claim 1, line 2: “wherein the two degradable clips are.”
Claim 2, line 2: “the two degradable clips.”
Claim 3, lines 2-5: “the two degradable clips each have…each long groove being for accommodating the respective front portion of the pulling bracket…each of the two degradable clips…the two front portions of the pulling bracket each having a corresponding connecting hole.” 
Claim 5, lines 7-8: “to form the front portions for being embedded in the respective long groove.”
Claim 6: delete lines 2-3 of since claim 5 already recites an arc formed by the left and right side brackets. 
Claims 6, lines 4-5: “each arc having an outermost side which is coplanar with an outer side wall of a respective one of the two degradable clips.”
each of the two degradable clips has a protruding limiting strip.”
Appropriate corrections are required. Examiner notes that these amendments are merely suggestions and advises Applicant to proofread the claims and make similar and/or additional amendments as necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 1-10 recites a “disposable degradable hemostatic clip,” but the body of the claims requires “two degradable clips.” The contradicting language renders the limitations indefinite since the scope of the claim is unclear. Furthermore, the preamble is drawn to the subcombination of a disposable degradable clip, but the body of the claims include the combination of the clip and the delivery device (a pulling bracket, hook handle, circlip, second sleeve, control line, and spring tube). This is further confusing since the specification describes only the clip and sleeve being made of a degradable material such as PLLA, whereas the rest of the components of the invention that are not retained in the body (the understood delivery components) are 
Claim 10 recites the limitation "the rear end" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saenz Villalobos et al. (US Pub. No. 2019/0231353).
Saenz Villalobos discloses a disposable degradable hemostatic clip (100, for example, see paragraph 29; it is noted that one can throw away the clip if so desired, thus the clip is considered disposable as claimed, and further the clip is capable of degrading at least somewhat over time as is the case with any implanted medical .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saenz Villalobos et al. as applied to claim 1 above, and further in view of Roundy et al. (US Pub. No. 2016/0120546) and Levy et al. (US Pub. No. 2011/0184453).
Saenz Villalobos discloses the claimed invention except for the two degradable clips and the degradable sleeve being made of Poly-L-lactic acid, and the 10Poly-L-lactic acid has molecular weight of more than 220,000. Roundy also discloses a disposable degradable clip (124). Roundy teaches forming the disposable degradable clip (124) from a biocompatible, bioabsorbable material comprising Poly-L-lactic acid so that the clip dissolves inside the human body after a desired period of time (for example, see paragraph 25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Saenz Villalobos’ two degradable clips and degradable sleeve from Poly-L-lactic acid. Doing so would allow the two degradable clips and degradable sleeve to dissolve inside the human body after a desired period of time, thus obviating the need to remove the two degradable clips and degradable sleeve from the patient when they have completed serving their purpose.
In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masuda et al. (US Pub. No. 2005/0049618) discloses a disposable degradable hemostatic clip comprising two degradable clips (5, 5), a pulling bracket (35), and a degradable sleeve (2), wherein the two degradable clips are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 9, 2021